                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARSHA M. BLISS,                                      :       No. 3:17cv1837
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
LABORERS INTERNATIONAL                                :
UNION OF NORTH AMERICA                                :
LOCAL 158,                                            :
and                                                   :
ROBERT SLICK, Business Agent                          :
Of Laborers Local Union 158,                          :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 16th day of May 2019, it is hereby ORDERED that

Defendants Laborers International Union of North America Local 158 and Robert

Slick’s motion for summary judgment (Doc. 14) is hereby DENIED.




                                                             BY THE COURT:




                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
